Title: From Thomas Jefferson to Louis Cook, 5 May 1808
From: Jefferson, Thomas
To: Cook, Louis,Francis, Jacob


                  
                     My Children,
                     May 5. 08.
                  
                  I take you by the hand, and all the people of St. Regis within the limits of the United States, and I desire to speak to them through you. A great misunderstanding has taken place between the English & the U.S. and altho’ we desire to live in peace with all the world & unmolested, yet it is not quite certain whether this difference will end in peace or war. Should War take place, do you My Children, remain at home in peace, taking care of your Wives and Children. You have no concern in our quarrel, take therefore no part in it. We do not wish you to spill your blood in our battles. We can fight them ourselves. Say the same to your red brethren every where. let them remain neutral & quiet and we will never disturb them. & should the English insist on their taking up the hatchet against us, if they Chuse rather to break up their settlements and come over to live in peace with us, we will find other settlements for them, & they shall become our Children. The red nations who shall remain in peace with the U.S. shall forever find them true friends & fathers. those who commence against them an unprovoked war must expect their lasting enmity.
                  My Children, I wish you well, and a safe return to your own Country.
                  
                     Th: Jefferson
                     
                  
               